Case 2:19-cv-13429-PDB-DRG ECF No. 67 filed 04/06/20   PageID.2719   Page 1 of 12




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 GENERAL MOTORS, LLC;
 GENERAL MOTORS CO.,

          Plaintiffs                            No. 2:19-cv-13429
                                                Hon. Paul D. Borman
 v.                                             Magistrate David R. Grand

 FCA US LLC/ FIAT CHRYSLER
 AUTOMOBILES N.V.; ALPHONS
 IACOBELLI; JEROME DURDEN;
 MICHAEL BROWN,

      Defendants.
 __________________________________

      REPLY OF ALPHONS IACOBELLI IN SUPPORT OF MOTION TO
                     DISMISS COMPLAINT




                                      NEDELMAN LEGAL GROUP PLLC
                                      Michael A Nedelman (P35433)
                                      Counsel for Defendant Alphons Iacobelli
                                      28580 Orchard Lake Road, Suite 140
                                      Farmington Hills, MI 48334
                                      (248) 855-8888
                                      mnedelman@nglegal.com
                                      April 6, 2020




 175115718.003R2
Case 2:19-cv-13429-PDB-DRG ECF No. 67 filed 04/06/20                                    PageID.2720           Page 2 of 12




                                            TABLE OF CONTENTS

 Index of Authorities ........................................................................................... ii

 Controlling Authorities ..................................................................................... iii

 A. GM Has Not Plead “But For” Cause ........................................................... 1

 B. Lack of Proximate Cause ............................................................................. 1

 C. GM Has Not Suffered a Cognizable RICO Injury ....................................... 4

 D. GM’s Claims are Barred by the Statute of Limitations ................................ 4

 Conclusion ......................................................................................................... 7




                                                               i
Case 2:19-cv-13429-PDB-DRG ECF No. 67 filed 04/06/20                         PageID.2721        Page 3 of 12




                                    INDEX OF AUTHORITIES


 Anza v Ideal Steel Supply Corp, 547 U.S. 451 (2006) ....................................... 1

 Ashcroft v Iqbal, 556 U.S. 662 (2009) ............................................................... 3

 Brown v Tennessee Gas Pipeline Co, 623 F. 2d 450 (6th Cir. 1980) ................. 5

 Hemi Group, LLC v City of New York, 559 U.S. 1 (2010) ................................ 1

 Holmes v SIPC, 503 U.S. 258 (1992). ............................................................... 1

 Wallace v Midwest Fin. & Mortg, Servc., Inc, 714 F. 3d 414 (6th Cir. 2013)1, 2




                                                      ii
Case 2:19-cv-13429-PDB-DRG ECF No. 67 filed 04/06/20    PageID.2722   Page 4 of 12




                        CONTROLLING AUTHORITIES

 Holmes v SIPC, 503 U.S. 258, 268; 112 S. Ct. 1311; 117 L. Ed. 2d 532 (1992)




                                        iii
Case 2:19-cv-13429-PDB-DRG ECF No. 67 filed 04/06/20        PageID.2723    Page 5 of 12




       Alphons Iacobelli, through his attorneys, submits the following Reply in

 support of his Motion to dismiss with prejudice the Complaint filed by General

 Motors LLC and General Motors Company (collectively “Plaintiffs” or “GM”):

       A.     GM Has Not Plead “But For” Cause. GM has failed to adequately

 plead “but for” causation. Despite a Complaint containing 198 paragraphs

 (independent of subparagraphs and 93 footnotes) and spanning 95 pages, GM’s

 Complaint simply does not allege that “but for,” “by reason of” or “in the absence

 of” the alleged predicate acts, it would not have been injured; indeed, each of those

 (according to GM, interchangeable) phrases is noticeably absent from the

 Complaint. While GM’s claim is dependent upon pleading and proving “but for”

 causation, the alleged predicate acts were according to GM only to “relatedly” (not

 directly) harm GM (Complaint ¶55). The required direct relationship between the

 alleged predicate acts and GM’s alleged damages therefore does not exist.

       B.     Lack of Proximate Cause. In an effort to deflect from the absence of

 “but for” causation, GM all but ignores the holdings of the Supreme Court in Holmes

 v Sec. Inv’r Prot. Corp, 503 U.S. 258 (1992), Anza v Ideal Steel Supply Corp., 547

 U.S. 451 (2006) and Hemi Group, LLC v City of New York, 559 U.S. 1 (2010) that

 require a direct link between the predicate acts and the alleged injury. GM instead

 attempts to seek refuge in the Sixth Circuit’s decision in Wallace v Midwest Fin. &

 Mortg. Servs., Inc, 714 F. 3d 414 (6th Cir. 2013) for the proposition that GM has



                                          1
Case 2:19-cv-13429-PDB-DRG ECF No. 67 filed 04/06/20        PageID.2724    Page 6 of 12




 plausibly or adequately alleged proximate cause based solely upon alleged

 “foreseeability.” Mr. Iacobelli did not, as GM asserts, “ignore” the Wallace decision

 but, in light of controlling Supreme Court precedent, did not need to distinguish

 Wallace for the reason that Wallace does not support GM’s position. The Wallace

 plaintiff survived a proximate cause challenge because the link between the alleged

 fraudulent scheme to induce borrowers to agree to high interest rate loans, and the

 injury suffered by the Wallace plaintiff (one of those borrowers) was direct; as the

 Court noted, “we are able to trace a straight line between the alleged fraud and the

 asserted injury.” Id. at 420. No such “straight line” exists in this case. Any “line”

 between those alleged predicate acts and the asserted injury was at best a “zig zag”

 starting with the alleged predicate acts, moving to alleged favorable treatment to

 FCA, then to the alleged “improper” selection of FCA as the 2015 “target,” then to

 the alleged “tainted” 2015 FCA-UAW CBA negotiations, further to the independent

 UAW membership rejection of the initial 2015 FCA-UAW CBA contract proposal,

 back to further negotiations with the UAW, and finally to the UAW membership

 ratification of the 2015 FCA-UAW CBA, all followed by independent, controlling

 acts including, but not limited to, GM’s negotiations with the UAW and ending with

 UAW membership ratification of the 2015 GM-UAW CBA.

       Thus, GM has not and cannot adequately plead the requisite direct injury

 necessary to sufficiently plead proximate cause. GM’s quotes from the relevant



                                          2
Case 2:19-cv-13429-PDB-DRG ECF No. 67 filed 04/06/20        PageID.2725    Page 7 of 12




 Indictments, Informations and other sources establish that the referenced bribes were

 for the purpose of obtaining “benefits, concessions and advantages for FCA in the

 negotiation, implementation, and administration of the collective bargaining

 agreements between FCA and the UAW” (see, e.g., Complaint ¶¶154, ¶148). Those

 allegations make no mention of GM and do not provide any factual support for GM’s

 wholly conclusory statement that “these acts were designed to and did pervert the

 collective bargaining process to the direct injury of GM.” (Complaint ¶148). GM’s

 conclusory and unadorned allegations are not entitled to a presumption of truth as

 well-pleaded allegations, and the [remaining] factual allegations do not plausibly

 suggest an entitlement to relief. See Ashcroft v. Iqbal, 556 U.S. 662, 680 (2009).

       Foreseeability is alone insufficient to satisfy the proximate cause

 requirements; and even if it were sufficient, GM has failed to plausibly plead

 foreseeability. While GM repeatedly cites to “various labor cost [and other]

 advantages” allegedly obtained by FCA for the benefit of FCA as a consequence of

 the alleged predicate acts, GM fails to describe how those alleged advantages, even

 if true, were in fact foreseeable and directly injured GM as opposed to directly

 benefiting FCA and only indirectly, if at all, affecting GM’s subsequent, voluntary

 agreement with the UAW to the terms and conditions of the 2015 GM-UAW CBA.

 While GM claims alleged injury that “through the 2015 [FCA-UAW] CBA, FCA

 imposed outsized and asymmetrical costs on GM in an attempt to force a merger



                                           3
Case 2:19-cv-13429-PDB-DRG ECF No. 67 filed 04/06/20          PageID.2726    Page 8 of 12




 with FCA NV” (Response p. 8, citing Complaint ¶¶ 7, 71, 82-83, 132, 134, 178),

 GM was not, however, a party to (or a third party beneficiary of) the 2015 FCA-

 UAW CBA. The 2015 FCA-UAW CBA by its express terms did not impose and

 could not have imposed any costs on GM; any costs borne by GM (to the extent such

 costs constitute “injury”) are too remote to be the foreseeable result of bribes GM

 claims were intended to gain a bargaining advantage for FCA.

         C. GM Has Not Suffered a Cognizable RICO Injury. In its Response, GM

 does not meaningfully refute that it has not pled a cognizable RICO injury. GM

 received full value for the wages paid and acknowledges that “GM is not seeking

 recovery for the value of services it paid for but did not receive” (GM Brief at p. 11).

 Having received full value for the services it paid for, any alleged “overpayment”

 does not constitute a legally cognizable loss sufficient to support a RICO claim.

 GM’s attempt to generally re-label the damages claim as “labor-related costs” -

 which are the difference between what GM agreed to pay and the amount it believes

 it should have paid - is legally insufficient to salvage GM’s claim. 1

         D. GM’s Claims are Barred by the Statute of Limitations. In its Response,

 GM seeks to delay the commencement of the running of the statute of limitations

 until November 20, 2015, alleging that the clock did not start running until after



 1
     Mr. Iacobelli does not, as FCA attempts to misconstrue his argument, assert that
     GM’s claim for damages is solely one for a loss of market share.

                                            4
Case 2:19-cv-13429-PDB-DRG ECF No. 67 filed 04/06/20         PageID.2727    Page 9 of 12




 GM’s voluntary completion of its own 2015 GM-UAW negotiations and UAW

 membership ratification of the 2015 GM-UAW CBA. That argument improperly

 ignores the earlier “storm warnings” described by GM in its Complaint, that put GM

 on notice sufficient to start running the statute of limitations clock well before

 November 20, 2015.

         In considering the “storm warnings,” GM’s own reliance upon “pattern

 bargaining” as the putative “link” between the alleged predicate acts and GM’s

 alleged damages is the Achille’s heel in GM’s argument and fatal to maintenance of

 its claim. Certainly, GM cannot maintain a claim based upon an alleged “scheme”

 by Defendants to harm GM that is entirely dependent upon Defendants allegedly

 availing themselves of the UAW’s public, historical commitment to and

 employment of “pattern bargaining” (Complaint ¶¶7, 117-121, 123-125, 134 and

 Response pp. 7-9), while at the same time ignoring GM’s actual knowledge and

 belief (if its allegations are accepted as true) of the consequences (the “storm

 warnings”) of that same “pattern bargaining” process (Complaint ¶¶117-126 and in

 particular ¶132). In this regard, GM’s own factual allegations (which must be

 construed as judicial admissions 2) provide an undisputed basis for dismissal of its

 Complaint as barred by the applicable four-year statute of limitations.




 2
     See, e.g., Brown v. Tennessee Gas Pipeline Co., 623 F.2d 450, 454 (6th Cir. 1980).

                                            5
Case 2:19-cv-13429-PDB-DRG ECF No. 67 filed 04/06/20          PageID.2728   Page 10 of 12




          Even if GM was not fully apprised of the extent of its damages, GM was -

  since GM alleges that all of the material terms and conditions of the GM-UAW 2015

  CBA were by reason of “pattern bargaining” dictated and/or controlled by the FCA-

  UAW 2015 CBA – fully aware not later than on October 22, 2015 upon ratification

  of the FCA-UAW 2015 CBA (Complaint ¶133)), that it had suffered damages. The

  four-year statute of limitations thus began to run not later than October 22, 2015 and

  expired on October 22, 2019, almost a month prior to institution of this action.

          In an effort to avoid dismissal, GM asserts at Response p. 14 that it was not

  presented with “evidence suggesting the possibility of fraud” until January 2018, an

  assertion belied by the allegations at Complaint ¶125, admitting surprise at the

  UAW’s selection of FCA as the “lead” (which selection GM claims allegedly

  “deprived” GM of the ability to control the outcome of pattern bargaining to which

  at Complaint ¶117-126 it claims it was subject); Complaint ¶132, admitting its own

  analysis of the final [October 8, 2015] FCA-UAW CBA showing that as a pattern

  agreement, it would cost GM more money; 3 Complaint ¶135 alleging GM’s own

  agreement with the UAW on October 25, 2105, the terms and conditions of which –


  3
      This allegation by GM reveals that GM certainly knew that the pattern set by the
      FCA-UAW CBA would result in terms and conditions of the anticipated GM-
      UAW CBA falling within a historical range. Armed with that knowledge (which
      GM will undoubtedly assert was the reason that FCA insisted that it be the
      “target”), GM knew of its injury and the clock was beginning in 2017 (Complaint
      ¶152). In the absence of any diligent inquiry into the alleged damages in 2015, GM
      running.

                                             6
Case 2:19-cv-13429-PDB-DRG ECF No. 67 filed 04/06/20          PageID.2729   Page 11 of 12




  and the attendant economic burden - varied greatly from the economic costs GM

  “expected” (Complaint ¶137) and constitute GM’s alleged damages. GM thus knew

  or should have known of the injury by a RICO violation as early as October 2015.

         While admittedly aware of its alleged damages, GM admits at Complaint ¶152

  to having refrained from undertaking any efforts at discovering the basis for its

  alleged injury until July 26, 2017, when a First Superseding Indictment was unsealed

  (case no. 17-cr-20406, E.D. Mich.) and publicly revealed the bribery of certain

  UAW officials upon which GM relies in bringing this action. Rather than diligently

  pursuing in 2015 the basis for the damages GM believed in 2015 it had suffered, GM

  claims to have limited it activities to vaguely “monitoring” the criminal proceedings

  – which conduct cannot be reasonably construed as the exercise of due diligence

  sufficient to toll the statute of limitations period.

                                      CONCLUSION

         For the reasons set forth above, Alphons Iacobelli prays that this Court grant

  his Motion to dismiss.

                                               Respectfully submitted,
                                               NEDELMAN LEGAL GROUP PLLC
                                               By: /s/ Michael A. Nedelman
                                               Michael A Nedelman (P35433)
                                               Counsel for Defendant Alphons Iacobelli
                                               28580 Orchard Lake Road, Suite 140
                                               Farmington Hills, MI 48334
                                               (248) 855-8888
   Dated: April 6, 2020                        mnedelman@nglegal.com



                                               7
Case 2:19-cv-13429-PDB-DRG ECF No. 67 filed 04/06/20        PageID.2730    Page 12 of 12




                        UNITED STATES DISTRICT COOURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

  GENERAL MOTORS, LLC;
  GENERAL MOTORS CO.,

        Plaintiffs                                    No. 2:19-cv-13429
                                                      Hon. Paul D. Borman
  v.                                                  Magistrate David R. Grand

  FCA US LLC/ FIAT CHRYSLER
  AUTOMOBILES N.V.; ALPHONS
  IACOBELLI; JEROME DURDEN;
  MICHAEL BROWN,

       Defendants.
  __________________________________
                      CERTIFICATE OF SERVICE

        This is to certify that on April 6, 2020, I served a copy of Reply of Alphons
  Iacobelli In Support of Motion to Dismiss Complaint on all counsel of record via
  the Court’s ECF system.. I declare that the above statement is true to the best of my
  information, knowledge and belief.


                                               /s/ Michael A Nedelman
                                               Michael A. Nedelman




                                           8
